Title: To Thomas Jefferson from La Motte, 15 July 1790
From: La Motte (Lamotte, Delamotte), M. de
To: Jefferson, Thomas


Le Havre, 15 July 1790. He replies to TJ’s letter of 11 Mch. in French because “vous entendés trop bien le françois et j’ecris trop mal l’Anglois.” The plants have not arrived, and no notice of the shipment has come from Norfolk. He supposes the box went to Dunkerque, but will forward it as directed if it comes to Le Havre. Congratulates TJ on his “nouvelle dignité.” Haviland Le Mesurier & Cie. learned of this from the superscription on Short’s dispatches sent to them to be forwarded.—Of all the American ships which have come with flour, not one has wanted to take salt on the return, although the restriction on salt has been cancelled for three months and the price is only 20 sous per 60 ℔.: “Ils paroissent préferer se lester with burr stones and plaster.” The American harvest is reported to be “très belle”: that in France “s’est presentée belle audelà de ce qu’on ait vû depuis longtems, mais nous avons depuis quinze Jours des pluyes abondantes accompagnées de vents violents; ce tems est général par toute la France et s’il continüe encore une huitaine, nous courons de gros risques de voir nos esperances frustrées.”—Mr. [Nathaniel] Cutting, now “aux Isles de Los sur la Côte d’Afrique,” asked before leaving whether La Motte would be vice consul at Le Havre if the American government offered the post: “Je repondis que Oui, et je vous confirme, Monsieur, que cela ou toute autre chose, proffitable ou non, qui en etendant nos liaisons dejà considerables avec les Americains, nous mette à même de montrer à la nation ou à ses individus notre estime, nous fera toujours, et à moi en particulier, grand plaisir.—Nous attendons avec impatience une décision sur la paix ou de la guerre entre l’Angleterre et l’Espagne. Des lettres d’Espagne, auxquelles on ne peut se refuser d’ajouter foi, disent que le gouvernement a donné dans les ports des ordres officiels de laisser partir les Navires marchands pour leur destination, parceque les  querelles avec l’Angleterre sont arrangées à l’Amiable. Notre gouvernement n’en sçait rien officiellement. Les Paquebots Anglois étant demontés de matelots par la presse, ne passent pas, pour nous confirmer cette nouvelle. Dans ces Circonstances, nous supposons que l’Espagne, piquée de la Necessité où nous met notre révolution de ne pas l’aider, aura fait quelque traité avec l’Angleterre, qui nous sera défavorable.” [In postscript:] 17th. No more particulars on the question of war and peace.
